PER CURIAM.
The defendants below, Arthur Mack and NMC Investment Associates, appeal from an order striking their pleadings and entering a default. We affirm.
In Mercer v. Raine, 443 So.2d 944 (Fla.1983), the Florida Supreme Court stated that:
the striking of pleadings or entering a default for noncompliance with an order compelling discovery is the most severe of all sanctions which should be employed only in extreme circumstances. A deliberate and contumacious disregard of the court’s authority will justify application of this severest of sanctions, as will bad faith, willful disregard or gross indifference to an order of the court, or conduct which evinces deliberate callousness.
Mercer, 443 So.2d at 946 (citations omitted). An appellate court cannot reverse such an order unless the trial court abused its discretion. Mercer, 443 So.2d at 945-46.
In the instant case, the trial court outlined the defendants’ various discovery violations and found that “the record in this case ... evidences Defendants’ deliberate and contumacious disregard of this Court’s authority and Defendants’ bad faith, willful disregard and gross indifference to the applicable rules of civil procedure....” After a careful review of the record, we find that the record supports this finding. Therefore, we find that the trial court did not abuse its discretion in striking the defendants’ pleading and entering a default. Accordingly, we affirm.
Affirmed.